Citation Nr: 1428887	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-45 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection a disability manifested by a right ring finger lump.

2.  Entitlement to service connection for a disability manifested by chest pain.  

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to a compensable rating for left eye facial myokymia.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to June 1983 and from October 1993 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) dated in January 2008 which granted service connection and assigned 0 percent ratings for hypertension and left eye facial myokymia and denied service connection for a disability manifested by right ring finger lump and a disability manifested by chest pain and stress and in May 2009 which denied service connection for posttraumatic stress disorder (PTSD).  

In September 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of an increased rating for left eye facial myokymia.  A clarification of this opinion was sought in December 2013.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014 (he had failed to report for a Travel Board hearing scheduled at his request in July 2012).  A transcript of the hearing is of record.  In addition, during the hearing, the undersigned granted a motion to hold the record open for 15 days to allow the Veteran time to submit additional evidence.  In January 2014, VA received additional evidence (a January 2014 Mental Status Examination report) submitted on the Veteran's behalf by his attorney with a waiver of RO initial consideration.

Although the claim of service connection for PTSD has been developed and adjudicated as limited to that diagnosis, it will be developed and addressed by the Board as a claim of service connection for a psychiatric disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 12 (2009).  Although the claim of service connection for stress was adjudicated in connection with the claim of service connection for a disability manifested by chest pain, as the claimed stress is more claimed as a symptom of mental health impairment, it will be addressed with the claim of service connection for a psychiatric disability.  

At the January 2014 hearing, the Veteran raised the matters of service connection for right thumb and little finger deformities.  Service connection for right hand little finger and right thumb disabilities was denied by a final April 2010 rating decision.  As those claims to reopen have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The issue of service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the January 2014 hearing, prior to the promulgation of a decision in the appeal seeking increased ratings for hypertension and left eye facial myokymia, the Veteran withdrew his appeal regarding those issues and there remains no question of fact or law as to these issues remaining before the Board.

2.  It is reasonably shown that the Veteran's right ring finger lump had its onset in service.

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, a cardiovascular disability manifested by chest pain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met as to the claims seeking increased ratings for hypertension and left eye facial myokymia and the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for a right ring finger lump is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for a disability manifested by chest pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the appeals seeking increased ratings for hypertension and left eye facial myokymia, the Veteran's expression of intent to withdraw his appeal as to these matters renders any discussion of notice and assistance duties moot.

Regarding service connection for a right ring finger lump, as this decision grants in full the benefit sought, discussion of the duties to notify and assist is moot.

Regarding service connection for chest pain, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication.  March 2006 and June 2007 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  A subsequent October 2010 statement of the case readjudicated the matter after the appellant and representative had opportunity to respond and submit additional evidence.  It is not alleged that notice in this case has been less than adequate.

The Veteran's service medical records from his second period of service and pertinent post-service treatment records have been obtained.  Service medical records from his first period of service are unavailable.  The RO has made a formal findings dated in January 2008 of their unavailability.  The Veteran has not identified any other pertinent evidence that is outstanding.  

The Veteran was provided VA fee basis examinations in August 2007 for hands, fingers, and chest pain, and November 2009 for chest pain, with addendum in December 2009.  The Board finds the examinations to be adequate for rating purposes.  The examiners expressed familiarity with the record and pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any outstanding relevant evidence.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2013).  On the record during the hearing before the undersigned in January 2014, the appellant withdrew the appeals seeking increased ratings for hypertension and left eye facial myokymia.  Accordingly, the Board does not have any further jurisdiction to review an appeal as to those issues, and the appeals as to these issues must be dismissed.

Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

To establish service connection for a claimed disability, there must be evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).

Certain chronic diseases, including cardiovascular-renal disease and malignant tumors, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty.  The specified time is one year for cardiovascular-renal disease and malignant tumors.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Competency is a legal concept in determining whether medical or lay evidence may be considered and whether the evidence is admissible.  That is distinguished from weight and credibility, a factual determination going to the probative value of the evidence that considers whether the evidence tends to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2013).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a January 2006 claim for service connection, the Veteran reported that he was initially treated for chest pain and stress in August 1998 and the treatment had continued to the present.  He also reported treatment for a lump on his right hand ring finger in December 2002.  The Veteran claimed that the claimed disabilities initially began during the Veteran's second period of service for which the service medical records have been obtained.  

Right Ring Finger Lump

The service medical records show that the Veteran sought treatment for a nodule to the fourth digit of the right hand in June 2004.  He reported no known trauma.  The assessment was joint pain, nodules.  

Post service treatment records are silent for complaints of or treatment for right ring finger impairment.  

On August 2007 VA fee basis examination, the Veteran complained of right hand middle and ring finger pain since 1996, when he twisted his hand during military training and was diagnosed with right hand ring finger lump.  Right hand examination and X-ray findings were essentially normal.  The examiner provided no diagnosis of a right hand ring finger lump "because there is no pathology to render a diagnosis."  

During the January 2014 videoconference hearing, the Veteran testified, and the undersigned observed, that he has a lump on his right ring finger.  He further testified that the lump is painful and results in limitation of motion of the finger.

Review of the record shows that there is medical evidence and credible lay evidence that the Veteran had a right ring finger lump in service and that he has continued to have a right ring finger lump since service.  While the August 2007 examination found not pathology, the Veteran continues to have a lump, representing some deformity of the hand, even if benign and not pathological.  In light of his competent lay observations and despite the negative VA opinion, the Board concludes that the evidence is at least in equipoise that the Veteran's right ring finger lump began in service and has persisted to the present.  Accordingly, the claim for service connection for a right ring finger lump is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Chest Pain

The service medical records show that the Veteran sought treatment for complaints of recurrent chest pain.  These records show that he was hospitalized for atypical chest pain in July 2000.  MI (myocardial infarction) was ruled out and there were no EKG (electrocardiographic) changes.  The examiner opined that there was most likely an anxiety component and it was suggested that the Veteran follow up with the Mental Health Center.  In March 2002, he complained of "stomach and chest pain for a couple of years off and on." and reported that the symptoms were usually due to stress.  He had apprehension about flying.  The assessment was probable panic attacks.  On December 2002 cardiovascular evaluation for atypical chest pain, the impression was that the symptoms sounded like gastro esophageal reflux disease, but cardiac etiology could not be ruled out.  In October 2005, the Veteran's atypical chest pain was attributed to "probable esophagitis R/O (rule out) CAD (coronary artery disease). "  

Post service treatment records show that atypical chest pain is included on the Veteran's active problem list.  

The August 2007 VA fee basis examination shows that the Veteran reported being diagnosed with a heart condition which has existed since 1995.  He reported that his heart condition was productive of shortness of breath, dizziness, and fatigue.  He reported that he was not receiving treatment for any heart condition.  The examiner provided no diagnosis of a chest condition "because there is no pathology to render a diagnosis."  An Exercise Treadmill Stress Test Report shows a conclusion of negative submaximal ETT (exercise treadmill test).  

On November 2009 VA fee basis examination, the Veteran described "symptoms of vague chest pains lasting a few minutes."  In a December 2009 addendum, the examiner opined that the Veteran's symptoms of recurrent chest pain were "not likely related to hypertension."  

The threshold matter that must be addressed is whether or not there is competent evidence that the Veteran has a chest disability that is not psychiatric in nature.  To the extent that any chest pain may be psychiatric, that claim will be addressed concurrent with the claim for service connection for a psychiatric disability which his being remanded.  In the absence of proof of a current disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran sought treatment for chest pain in service and has complained of ongoing chest pain.  However, pain alone is not a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, there is no objective evidence that the Veteran currently has a disability manifested by chest pain.  The Board acknowledges that the Veteran sought treatment for chest pain in service and that he has continued to complain of chest pain to the present.  However, an underlying diagnosis for the Veteran's complaints of pain has not been shown.  Moreover, the August 2007 VA fee basis examiner noted that no diagnosis of a chest condition could be made "because there is no pathology to render a diagnosis."

The evidence does not show that the Veteran had service in the Persian Gulf theater during the Persian Gulf War era.  Therefore, consideration of whether the chest pain constitutes an undiagnosed illness is not warranted.  38 C.F.R. § 3.317 (2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report that he has chest pain.  He is not competent to establish that there is any specific underlying pathology to account for the pain, as that is a medical question beyond the realm of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  The Veteran lacks medical expertise and thus cannot provide a competent diagnosis of any chest disability that requires medical training.  The only competent medical evidence in the record specifically addressing whether or not he has a disability manifested by chest pain are the August 2007 and November 2009 VA examination reports, and December 2009 addendum, which found he does not have a diagnosed disability.

Because the Veteran has not shown he now has, or during of contemporary to the pendency of this claim has had, a disability manifested by chest pain, he has not presented a valid claim of service connection for chest pain.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking an increased rating for hypertension is dismissed.

The appeal seeking an increased rating for left eye facial myokymia is dismissed.

Service connection a right ring finger lump is granted.

Service connection for a disability manifested by chest pain is denied.


REMAND

Regarding service connection for a variously diagnosed psychiatric disorder, while the notice provisions appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim.  38 C.F.R. § 3.159 (2013).

Review of the record shows that the Veteran has reported stressors including (1) feeling terrified after being deployed to the Fulda Gap to secure its borders while facing Russian and East German soldiers while stationed in Germany during his first period of service, (2) his experiences of witnessing rapes and fights during his one year of incarceration at Ft. Leavenworth during his first period of service, (3) being spoken to in a condescending manner and "put through extra physical training to make [him] quit" upon his release from Ft. Leavenworth (4) and racial problems during his periods of military service.  VA mental health treatment records also show findings of anxiety and depression.  

In connection with the complaints of and treatment for chest pain in service, the service medical records include findings of anxiety, stress, and panic attacks and a suggestion that the Veteran follow up with the Mental Health Center.  

Notably, a February 2009 report of VA PTSD consultation includes the opinion that the "Veteran meets PTSD criteria related to his time in Ft. Leavenworth."  However, active service is countable for purposes of computation of service time exclusive of time spent on an industrial, agricultural, or indefinite furlough, time lost on absence without leave (without pay), under arrest (without acquittal), and in desertion.  38 C.F.R. § 3.15 (2013).  Therefore, as the Veteran was incarcerated, any stressful incidents which he experienced during that incarceration cannot be the basis for the grant of service connection for PTSD.  

In support of his claim, a January 2014 private Mental Status Examination report includes the opinion that the Veteran "meets the criteria for PTSD, which is at least as likely as not to be due to fear of hostile military action on the border between East and West Germany, facing Russian troops, tanks and artillery."  The RO should make a finding whether the reported stressors are capable of verification, and whether the Veteran was confronted with a hostile military or terrorist activity during service.

At the videoconference hearing the Veteran reported he sought treatment at the "Vet Clinic" and receives ongoing VA mental health treatment.  Records of that treatment or evaluation may contain pertinent information.  In addition,  VA treatment reports are constructively of record and must be secured.

Finally, the Veteran has not yet been provided a VA examination in this matter.  In light of the aforementioned evidentiary record which shows that he was suggested to have a psychiatric component of chest pain during service, the Board finds that an examination to secure a medical advisory opinion is indicated.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA and Vet Center records, not already of record, and associate them with the claims file.

2.  Make a finding whether the Veteran's claimed stressors provide sufficient information to be capable to verification.  If so, arrange for verification of the Veteran's alleged stressor events in service of  deployment to the Fulda Gap to secure its borders while facing Russian and East German soldiers) while stationed in Germany during his first period of service.  He must assist in this matter by providing any further identifying information necessary.  Make a formal determination regarding the alleged stressors and make a finding whether the Veteran's service was such that he could have been placed in fear of hostile a hostile military or terrorist activity.  Address any credibility issues raised by the record.

3.  Schedule the Veteran for a VA mental disorders examination with a VA psychologist or psychiatrist to determine the nature and likely etiology of the claimed psychiatric disability.  Advise the examiner as to what, if any, stressor events during service are verified and whether the Veteran was confronted with a hostile military or terrorist activity during service.  The examiner must review the claims file and must note that review in the report.  The examiner should explain the rationale for all opinions in detail, citing to supporting clinical data.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

a)  Provide a full multi-axial diagnosis pursuant to DSM-IV and specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support the diagnosis, or should state whether the diagnosis is due to the fear of hostile military or terrorist activity during service.

b)  As to each psychiatric disability entity other than PTSD diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including findings of anxiety, stress, chest pain, and panic attacks during service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


